Citation Nr: 0305151	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than February 16, 
2001, for a grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 2001 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The date of claim for service connection for PTSD was 
February 16, 2001.

2.  Entitlement to service connection for PTSD arose on 
September 18, 2001.


CONCLUSION OF LAW

Entitlement to an effective date earlier than February 16, 
2001, for a grant of entitlement to service connection for 
PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a statement of the case furnished in September 2002, the RO 
notified the veteran and his representative that the 
effective date for the grant of service connection for PTSD 
had to be the date of claim or the date entitlement arose, 
whichever was later.  In his substantive appeal, received in 
October 2002, the veteran argued that the date of his claim 
of entitlement to service connection for an acquired 
psychiatric disorder was in December 1946 or January 1947, 
when documents were submitted to VA on his behalf.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2002).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2002).  The United States Court of Appeals for the Federal 
Circuit has held that 38 C.F.R. § 3.155(a) does not deal with 
or authorize oral informal claims.  Rodriguez v. West, 189 
F.3d 1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

The record reveals that, on February 16, 2001, the veteran 
filed VA Form 21-2138, Statement in Support of Claim, on 
which he stated that he wished to reopen his claim for 
compensation for a stomach disorder and a nervous condition 
which was "reported in 1947."  Ultimately, service 
connection for PTSD was granted by a rating decision in 
October 2001, effective February 16, 2001, the date of claim.

The veteran and his representative have contended that he 
filed a claim for service connection for a psychiatric 
disorder in December 1946 or January 1947 which should be 
accepted as having been a claim of entitlement to service 
connection for PTSD.

On December 13, 1946, the VA sub-regional office in La 
Crosse, Wisconsin, received VA Form 526, Veteran's 
Application for Pension or Compensation for Disability 
Resulting from Service in the Active Military or Naval Forces 
of the United States from the appellant.  On section 32 of 
the application form, pertaining to "Nature of disease or 
injury on account of which claim is made and date each 
began", the veteran stated, "Stomach disorders, Mindinao, 
2nd Field Hospital Aug - 1945 Tonsilitis - December 1946."  
In a January 1947 memorandum to the RO in Milwaukee, a sub-
regional office contact representative stated that he was 
attaching the veteran's VA Form 526 and other documents "to 
establish service connection for disabilities listed as 
stomach disorders and tonsillitis."  Unfortunately, the 
veteran's claims were not developed or adjudicated at that 
time.  In a January 2001 letter, the RO apologized for the 
oversight.  (Ultimately, a rating decision in March 2002 
granted entitlement to service connection for a functional 
bowel disorder, claimed as a stomach condition.)  A review of 
the claims file reveals that neither the veteran nor anyone 
acting on his behalf communicated with the RO between January 
1947 and January 2001.

The Board finds that the veteran's VA Form 526, filed in 
December 1946, did not constitute a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
because on that form the veteran did not indicate that he was 
asserting such a claim.  See 38 C.F.R. § 3.151(a) (2002).  

The veteran's representative has argued that another document 
filed in December 1946, a physician's statement, should be 
recognized by VA as having been a claim by the veteran for 
service connection for a psychiatric disorder.  In an 
affidavit dated in December 1946, G. C., MD, a private 
physician stated that the veteran had been his patient for 
several years and his chief complaints had been "stomach 
trouble, throat trouble and a very nervous condition" and 
that he recommended a further examination at a Veterans' 
hospital.

Dr. G. C.'s statement of December 1946 was not an informal 
claim for service connection for a nervous condition 
(acquired psychiatric disorder) because he was not the 
veteran's duly authorized representative and there is no 
indication that the veteran was not sui juris (that is, 
incompetent to act on his own behalf) or that Dr. G.C. was 
acting as his next friend.  Therefore, Dr. G. C.'s statement 
may not be recognized as a claim by the veteran for any VA 
benefit.  See 38 C.F.R. § 3.155(a) (2002).    

Another regulation provides that, once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service connected disability is not compensable in degree, 
receipt of evidence from a private physician will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  See 38 C.F.R. 
§ 3.157(a)(b) (2002).  The Board finds that the statement by 
Dr. G. C. in December 1946 did not constitute an informal 
claim for service connection for an acquired psychiatric 
disorder, because at that time a formal claim by the veteran 
for pension or compensation had not been allowed and a formal 
claim for compensation by the veteran had not been disallowed 
for the reason that a service connected disability was not 
compensable in degree.

The veteran's representative has also argued that, in 1947, 
the RO did not comply with a regulation which was in effect 
at that time and, for that reason, VA should now grant the 
veteran an earlier effective date for service connection for 
PTSD.  The Board notes that, when the law or regulations 
applicable to a claim change during the pendency of an 
appeal, the version more favorable to the veteran shall be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).  
The law and regulations pertaining to the effective date of 
an award of disability compensation based on direct service 
connection have not changed during the pendency of the 
veteran's current appeal, and so regulations which were in 
effect in 1947 but are not in effect now have no bearing on 
this appeal.  Nevertheless, the Board will discuss the 
regulation cited by the representative.

38 C.F.R. § 2.1031 (1947), pertaining to physicians' 
statements and lay affidavits, noted that statements were 
sometimes submitted to VA which showed that a physician had 
rendered treatment to a claimant but failed to state facts 
necessary to enable VA to determine whether the treatment was 
associated with an alleged service incurred disease or 
injury.  In such cases, the regulation provided that 
adjudication personnel should contact the physician and 
request that he clarify any indefinite, inconclusive, or 
incomplete statement.  The regulation thus appears to have 
provided that VA would assist the claimant in developing 
facts pertinent to his claim in certain cases.  In the 
instant case, as noted above, the RO took no action on the 
claim filed in January 1947 on the veteran's behalf seeking 
service connection for a stomach disorder until March 2002, 
when a rating decision granted entitlement to service 
connection for a functional bowel disorder effective August 
20, 1946, the day after the veteran's separation from 
service.  However, with regard to a "nervous condition" or 
acquired psychiatric disorder, the veteran did not file a 
claim for service connection in 1946 or 1947 and so there was 
no failure to develop such a claim or to adjudicate such a 
claim.  The regulation cited by the veteran's representative, 
38 C.F.R. § 2.1031 (1947), thus provides no basis on which to 
assign an earlier effective date for the grant of service 
connection for PTSD.

In sum, the date of claim for service connection for PTSD was 
February 16, 2001, as found by the RO, and not in 1946 or 
1947, as contended by the veteran and his representative.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002).  In the 
veteran's case, the first diagnosis of PTSD was at a VA 
psychiatric examination on September 18, 2001, and the Board 
finds that entitlement to service connection for PTSD did not 
arise until then.  However, the RO assigned an effective date 
of February 16, 2001, the date of claim.  For the reasons 
stated above, the Board concludes that there is no basis in 
law or fact to assign an effective date for the grant of 
entitlement to service connection for PTSD earlier than 
February 16, 2001, and so entitlement to an earlier effective 
date is not established.  38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 



ORDER

Entitlement to an effective date earlier than February 16, 
2001, for a grant of entitlement to service connection for 
PTSD is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

